
	
		I
		112th CONGRESS
		1st Session
		H. R. 1527
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2011
			Mr. Quigley (for
			 himself, Mr. Cooper,
			 Mr. Platts,
			 Mr. Schock, and
			 Mr. Reichert) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require the
		  Secretary of the Treasury to provide each individual taxpayer a receipt for an
		  income tax payment which itemizes the portion of the payment which is allocable
		  to various Government spending categories.
	
	
		1.Short titleThis Act may be cited as the
			 Taxpayer Receipt
			 Act.
		2.Itemized Federal
			 tax receipt
			(a)In
			 generalChapter 77 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new section:
				
					7529.Federal tax
				receipt
						(a)In
				generalThe Secretary shall send to every taxpayer who files an
				individual income tax return for any taxable year an itemized Federal tax
				receipt showing a proportionate allocation (in money terms) of the taxpayer's
				total tax payment for such taxable year among major expenditure categories for
				the fiscal year ending in such taxable year. The Federal tax receipt shall also
				include 2 separate line items showing the amount of Federal debt per legal
				United States resident at the end of such fiscal year, and the amount of
				additional borrowing per legal United States resident by the Federal Government
				in such fiscal year.
						(b)Total tax
				paymentsFor purposes of subsection (a), the total tax payment of
				a taxpayer for any taxable year is equal to the sum of—
							(1)the tax imposed by
				subtitle A for such taxable year (as shown on such taxpayer's return),
				plus
							(2)the tax imposed by
				section 3101 on wages received by such taxpayer during such taxable
				year.
							(c)Determination of
				proportionate allocation of tax payment among major expenditure
				categoriesFor purposes of determining a proportionate allocation
				described in subsection (a), not later than 60 days after the end of any fiscal
				year, the Director of the Congressional Budget Office shall provide to the
				Secretary the percentage of Federal outlays for such fiscal year for the
				following categories and subcategories of Federal spending:
							(1)Social
				Security.
							(2)National
				defense:
								(A)Overseas combat
				operations.
								(3)Medicare.
							(4)Low-income
				assistance programs:
								(A)Housing
				assistance.
								(B)Food stamps and
				other food programs.
								(5)Other Federal
				health programs:
								(A)Medicaid,
				Children's Health Insurance Program, and other public health programs.
								(B)National
				Institutes of Health and other health research and training programs.
								(C)Food and Drug
				Administration, Consumer Product Safety Commission, and other regulatory health
				and safety activities.
								(6)Unemployment
				benefits.
							(7)Net interest on
				the Federal debt.
							(8)Veterans benefits
				and services.
							(9)Education:
								(A)K–12 and
				vocational education.
								(B)Higher
				education.
								(C)Job training and
				assistance.
								(10)Federal employee
				retirement and disability benefits.
							(11)Highway, mass
				transit, and railroad funding.
							(12)Mortgage finance
				(Federal National Mortgage Association, Federal Home Loan Mortgage Corporation,
				Federal Housing Administration, and other housing finance programs).
							(13)Justice and law
				enforcement funding, including Federal Bureau of Investigation, Federal courts,
				and Federal prisons.
							(14)Natural
				resources, land, and water management and conservation funding, including
				National Parks.
							(15)Foreign
				aid.
							(16)Science and
				technology research and advancement:
								(A)National
				Aeronautics and Space Administration.
								(17)Air
				transportation, including Federal Aviation Administration.
							(18)Farm
				subsidies.
							(19)Energy funding,
				including renewable energy and efficiency programs, Strategic Petroleum
				Reserve, and Federal Energy Regulatory Commission.
							(20)Disaster relief
				and insurance, including Federal Emergency Management Administration.
							(21)Diplomacy and
				embassies.
							(22)Environmental
				Protection Agency and pollution control programs.
							(23)Internal Revenue
				Service and United States Treasury operations.
							(24)Coast Guard and
				maritime programs.
							(25)Community
				Development Block Grants.
							(26)Congress and
				legislative branch activities.
							(27)United States
				Postal Service.
							(28)Executive Office
				of the President.
							(29)Other Federal
				spending.
							(d)Additional major
				expenditure categoriesWith respect to each fiscal year, the
				Director of the Congressional Budget Office shall include additional categories
				and subcategories of Federal spending for purposes of subsection (c), but only
				if, and only for so long as, each such additional category or subcategory
				exceeds 3 percent of total Federal outlays for the fiscal year.
						(e)Timing of
				Federal tax receiptA Federal tax receipt shall be made available
				to each taxpayer as soon as practicable upon the processing of that taxpayer's
				income tax return by the Internal Revenue Service.
						(f)Use of
				technologiesThe Internal
				Revenue Service is encouraged to utilize modern technologies such as electronic
				mail and the Internet to minimize the cost of sending Federal tax receipts to
				taxpayers. The Internal Revenue Service shall establish an interactive program
				on its Internet Web site to allow taxpayers to generate Federal tax receipts on
				their own.
						(g)CostNo
				charge shall be imposed to cover any cost associated with the production or
				distribution of the Federal tax receipt.
						(h)RegulationsThe
				Secretary may prescribe such regulations as may be necessary to carry out this
				section.
						.
			(b)Clerical
			 amendmentThe table of sections for chapter 77 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 item:
				
					
						Sec. 7529. Federal tax
				receipt.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
